                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK




 COINTREAU CORPORATION and
 COINTREAU SAS,

                         Plaintiffs,                     Civil Action No. _______________
                                                                           1:21-cv-5921



                    v.

 CANOPY GROWTH USA, LLC and
 CANOPY GROWTH CORPORATION,

                         Defendants




                            COMPLAINT AND JURY DEMAND

       Plaintiffs Cointreau Corporation and Cointreau SAS (“Plaintiffs”) file this Complaint

against Defendants Canopy Growth USA, LLC (“Canopy US”) and Canopy Growth Corporation

(“Canopy CA”) (collectively “Defendants” or “Canopy”), and allege as follows:

                              I.       NATURE OF THE ACTION

       1.     Plaintiffs bring this action as a result of Defendants’ willful infringement of their

world-famous trademark COINTREAU (the “COINTREAU Mark”) under Section 31(1) of the

Lanham Act, 15 U.S.C. § 1114(1), Defendants’ unfair competition and false designation of

origin under section 43(a) of the Lanham Act, 15 U.S.C. 15 U.S.C. § 1125(a), Defendants’

dilution by blurring of the COINTREAU Mark under Section 43(c) of the Lanham Act, as

amended by the Federal Trademark Dilution Act, 15 U.S.C. § 1125(c), and for substantial and
related claims under the statutory and common laws of the State of New York, all arising from

Defendants’ use of the confusingly-similar mark QUATREAU (the “QUATREAU Mark”).

        2.      Through over a century of continuous use, tens of millions of dollars in

promotional expenditure and sales, unsolicited media attention, and billions of media

impressions, the COINTREAU Mark has achieved fame arising from consumers’ near-universal

recognition that COINTREAU signifies a single source of a unique orange liqueur.

        3.      In a beverage industry where a predominant trend is for the same companies to

offer alcoholic and non-alcoholic (including CBD-infused) beverages, and the products are

displayed alongside each other at liquor stores and other retail outlets, as well as on premises

such as bars and restaurants, Defendants have adopted the QUATREAU Mark with the intention

of unfairly trading off the goodwill and reputation of the COINTREAU Mark. Specifically,

Defendants have adopted QUATREAU, instructing consumers to pronounce it as “KWATRO”,

for a line of cannabis-infused waters and sodas in order to unfairly capitalize on the goodwill and

reputation of the COINTREAU Mark. They have done so knowing full well that COINTREAU

(pronounced KWANTRO) with only the “N” sound differentiating it from KWATRO (being the

usual pronunciation of COINTREAU) is frequently used for mixed drinks featuring sodas and

waters, and which Plaintiffs could reasonably be expected by consumers to expand to flavored

waters, sodas, and ready-to-drink cocktails, as evidenced by Plaintiffs’ recent US trademark

registration.

        4.      Defendants’ willful actions will not only confuse consumers as to their affiliation

with Plaintiffs and the COINTREAU brand, but will blur the exclusive association Plaintiff

enjoys between COINTREAU and a single source of orange liqueurs.




                                                 2
        5.     Continued use by Defendants of QUATREAU will consequently cause

irreparable damage to Plaintiffs’ COINTREAU brand. Accordingly, Plaintiff seeks injunctive

relief and monetary damages.

                                        II.     PARTIES

        6.     Plaintiff Cointreau Corporation (“Cointreau US”) is a New Jersey corporation

with a principal place of business located at 1290 Avenue of the Americas, New York, New

York.

        7.     Plaintiff Cointreau SAS (“Cointreau SAS” and together with Cointreau US,

“Cointreau” or “Plaintiffs”) is a French Société par Actions Simplifiée that is the sole owner of

Plaintiff Cointreau US and has a place of business at Carrefour Molière F-49124, Saint-

Barthélemy-D’Anjou, France.

        8.     Upon information and belief, Defendant Canopy US is a Delaware corporation

with a principal place of business located at 35715 Highway 40, Evergreen, Colorado, 80439 and

holds itself out as having an office in Times Square, New York City. See representations by

Canopy US, Canopy CA, and a Canopy US employee regarding Canopy US’ New York, New

York office, attached hereto as Exhibit A.

        9.     Upon information and belief, Defendant Canopy CA is a Canadian federal

corporation with a principal place of business located at 1 Hershey Drive, Smith Falls, Ontario

K7A 0A8, Canada.

                               III.   JURISDICTION AND VENUE

        10.    This is an action in which Plaintiffs seek monetary and injunctive relief for the

various acts of Defendants arising under the Lanham Act, 15 U.S.C. §§ 1051 et seq., and New




                                                 3
York statutory common law. Defendants’ unlawful acts have irreparably harmed the goodwill

and reputation of Plaintiffs and have caused Plaintiffs significant damage.

        11.     This Court has jurisdiction over the subject matter of this action pursuant to 15

U.S.C. § 1121, 28 U.S.C. §1331, and 28 U.S.C. § 1338(a), as this action involves federal

questions regarding the Defendants’ violations of federal law, including the Lanham Act and

supplemental jurisdiction over the state law claims under 28 U.S.C. § 1367.

        12.     This Court has personal jurisdiction over Defendant Canopy US because

Defendant Canopy US has committed acts of infringement and has a regular and established

place of business in this District.

        13.     This Court has personal jurisdiction over Defendant Canopy CA because upon

information and belief Defendant Canopy CA regularly does business in the State, has

contributed to acts of infringement in this State, and/or is a Canadian corporation not subject to

general jurisdiction in any state.

        14.     Venue is proper in this district pursuant to 28 U.S.C. §§1391(b) and (c) because a

substantial part of the events or omissions giving rise to this action occurred in this District, upon

information and belief Defendant Canopy US has a place of business in this district, and

Defendant Canopy CA is a foreign corporation not resident in the United States.

                               IV.     FACTUAL BACKGROUND

                History of the COINTREAU Brand and Trademark Registrations

        15.     COINTREAU is one of the oldest brands of orange liqueur in the world. Its

history dates from 1849, when Adolphe and Edouard-Jean Cointreau, famous master

confectioners, established a distillery in Angers, France to create spirits using local fruits.




                                                   4
        16.    In 1875, Edouard Cointreau, son of Edouard-Jean, distilled a spirit from sweet

and bitter orange peel, with a highly crystalline robe, which was a major novelty at the time.

        17.    The first bottles of COINTREAU were sold in 1875. The first bottle of

COINTREAU was sold in the United States at least as early as 1885.

        18.    Today, various products are sold under the COINTREAU Mark, including

Plaintiffs’ world-famous Cointreau orange liqueur and Cointreau Noir blend of orange liqueur

and cognac (collectively, the “COINTREAU Products”).

        19.    Since Plaintiff Cointreau US’ inception, it has vigorously protected the famous

COINTREAU trademarks by seeking and obtaining U.S. Trademark Registrations as well as

registrations around the world, and by vigorously policing Plaintiffs’ rights in those registrations.

Plaintiff Cointreau US, which is wholly owned by Cointreau SAS, was established in 1941 to

own and enforce the COINTREAU trademarks in the United States. Plaintiff Cointreau SAS

owns, exploits, and enforces the COINTREAU Marks and other COINTREAU trademarks

throughout the world.

        20.    Specifically, Plaintiff Cointreau US is the owner of multiple U.S. trademark

registrations for the COINTREAU Mark at issue in this litigation, some of which date from at

least as early as 1935 and are based on first use of the COINTREAU Mark at least as early as

1885.

        21.    Plaintiff Cointreau US’ oldest registration for the COINTREAU Mark is the valid,

incontestable U.S. Registration Number 329,662 for cordials and liqueurs which issued on

December 5, 1935. A copy of the certificate for this registration for the COINTREAU Mark is

attached hereto as Exhibit B.




                                                 5
       22.     Plaintiff Cointreau US is the owner of six other valid and subsisting trademark

registrations for the COINTREAU Mark, word and design marks incorporating the

COINTREAU Mark, and trade dress incorporating the COINTREAU Mark, all for cordials and

liqueurs in Class 33 which, together with copies of the registration certificates are attached

hereto as Exhibit C.

       23.     Plaintiff Cointreau SAS is the owner of more than one dozen valid and subsisting

trademark registrations for the COINTREAU Mark, word and design marks incorporating the

COINTREAU Mark, and trade dress incorporating the COINTREAU Mark for both alcoholic

beverages in Class 33 and “mineral and aerated waters and other non-alcoholic beverages,

namely soft drinks, fruit juices and fruit drinks; syrups and concentrates for making soft drinks,

fruit drinks and non-alcoholic fruit juice and fruit drink based cocktails” in Class 32 as well as

various other goods and services in Classes 18, 20, 25, 41, and 43. A table setting forth these

registrations and certificates of registration therefor is appended as Exhibit D.

        The Relationship Between the Alcoholic and Non-alcoholic Beverage Markets

       24.     With the legalization of CBD in many states, a growing trend among alcoholic

beverage producers is to expand to the CBD-infused beverage market. For example, Molson

Coors has launched its first US non-alcoholic CBD-infused drink line. See

https://www.fooddive.com/news/molson-coors-launches-first-us-cbd-drink-line/593354/

appended hereto as Exhibit E.

       25.     CBD-infused nonalcoholic beverages are now being sold in the same retail outlets

as alcoholic beverages , a trend which seems to have accelerated with the Covid pandemic. As

one online news outlet reported in November, 2020 “[c]annabis-infused beverages—especially

non-alcoholic ones—are increasingly appearing on the shelves of some beverage alcohol



                                                  6
retailers across the U.S.” See https://www.marketwatchmag.com/cbd-infused-beverages-begin-

appearing-on-shelves-of-beverage-alcohol-retailers/ appended hereto as Exhibit F.

       26.      Upon information and belief, cannabis-infused beverages for sale in the United

States presently include only CBD but will likely in the future to include other active ingredients

such as tetrahydrocannabinol (“THC”), as they already do in jurisdictions that permit the use of

THC, such as Canada.

       27.      Upon information and belief, CBD-infused beverages are sold not only at retail

locations, but at on-premises locations such as bars, restaurants, and lounges, where products are

frequently ordered by voice alone, and aural similarity in the names of products is likely to lead

to confusion.

       28.      At the same that CBD-infused beverages are enjoying a growing market alongside

alcoholic beverages, many sellers of non-alcoholic beverages are expanding their offerings to

introduce alcoholic drinks. For example, this year Coca-Cola will be entering the US alcoholic

beverages market by introducing a “hard seltzer” version of its Topo Chico product. See

https://www.foxbusiness.com/lifestyle/coca-cola-to-enter-u-s-alcoholic-drinks-market-with-

molson-coors-tie-up appended hereto as Exhibit G.

       29.      Both trends (non-alcoholic beverage producers entering the alcoholic beverage

market, and alcoholic beverage producers offering CBD infused drinks) have picked up steam

with the growth of the “hard seltzer” and CBD beverage markets. One market analyst source

estimated the market for hard seltzer was valued at USD 4.4 billion in 2019 and expected to

grow at a compound annual growth rate of 16.2 percent from 2020 to 2027. Forbes this year

published a piece entitled “The Hard Seltzer Market is Getting More Crowded” See,

respectively, https://www.grandviewresearch.com/industry-analysis/hard-seltzer-market and



                                                 7
https://www.forbes.com/sites/hudsonlindenberger/2021/01/12/the-hard-seltzer-market-is-getting-

more-crowded/ appended hereto as Exhibit H.

       30.     The futures of alcoholic beverages and cannabis-infused beverages are rapidly

converging. Alcoholic beverages are frequently consumed in “on-premises” locations such as

bars, restaurants and lounges, and as states authorize the use of cannabis products, some are

licensing “on-site” venues for consumption of cannabis products, which, upon information and

belief, are expected to operate in the same manner as bars, restaurants and lounges. See NY

CANBS § 77 “Adult-use on-site consumption license; provisions governing on-site

consumption licenses” (McKinney).

              Plaintiff’s Imminent Entry into the Nonalcoholic Beverage Market

       31.     In keeping with the aforementioned trends in the beverage market, Plaintiff

Cointreau SAS is the owner of the valid and subsisting U.S. Registration Number 5,791,019 (the

“COINTREAU Water Registration”) for the COINTREAU Mark in connection with goods and

services including “mineral and carbonated waters and other non-alcoholic beverages, namely,

carbonated beverages, fruit juices and fruit beverages; syrups and concentrates for making

carbonated beverages, fruit beverages and fruit juices without alcohol and cocktails based on

fruit beverages” in International Class 032. A copy of the registration certificate for U.S.

Registration Number 5,791,019 is appended hereto as Exhibit I.

       32.     The COINTREAU Water Registration issued from the request for extension of

protection in the U.S. of an International Registration. Though, to date, Plaintiffs have not sold

COINTREAU water and sodas in the U.S., they are actively considering doing so in the U.S., as

such beverages are a logical extension of their COINTREAU brand and consistent with the

general marketplace expansion trends noted above.



                                                 8
       33.     Further evincing Plaintiffs’ likely entry into the non-alcoholic beverage market,

Cointreau SAS is the owner of U.S. Registration Number 5,274,315 for COINTREAU THE

ART OF THE MIX for, inter alia, mineral and aerated waters and other non-alcoholic

beverages, namely soft drinks, fruit juices and fruit drinks; syrups and concentrates for making

soft drinks, fruit drinks and non-alcoholic fruit juice and fruit drink based cocktails.” A copy of

the registration certificate for U.S. Registration Number 5,274,315 is included with Exhibit D.

       34.     Additionally, Plaintiffs promote a soda water-COINTREAU liqueur mixed

drink.” called “COINTREAU FIZZ” and related flavored drinks such as the “COINTREAU

CUCUMBER MINT FIZZ,” the “COINTREAU GRAPEFRUIT FIZZ,” the “COINTREAU

CUCUMBER BASIL FIZZ,” and the “COINTREAU PASSION AND PEPPER FIZZ.” See

https://www.cointreau.com/us/en/cocktails/cointreau-fizz, appended hereto as Exhibit J. Indeed,

Google searches for “COINTREAU and soda” and “COINTREAU and water” disclose as the

top results the recipe for a COINTREAU FIZZ mixed soda drink and a COINTREAU TONIC

cocktail. See Exhibit K for representative recipes. Indeed, one of Plaintiff Cointreau SAS’

registrations is for the mark COINTREAU THE ART OF THE MIX for goods and services

relating to mixed cocktails, U.S. Trademark Reg. NUMBER 5,724,316, included in Exhibit D

appended hereto.

       35.     Thus, not only will products bearing the COINTREAU Mark appear alongside

QUATREAU CBD products on the same shelves in the marketplace, but consumers recognize

that both COINTREAU and QUATREAU waters could be sold. Such circumstances exemplify

the Defendants’ intention to trade off the market dominance and fame of the COINTREAU

Mark, as set forth below.




                                                 9
                             COINTREAU’s Market Presence Today

       36.     The strong recognition and exclusive association with a single source enjoyed by

the COINTREAU Mark is sure to propel sales when a COINTREAU-branded beverage enters

any new market, including the market for ready to drink cocktails, soft drinks, or CBD-infused

beverages, just as it is a dominant player in the U.S. market for orange liqueur. An estimated

twelve million bottles of the COINTREAU Products are sold per year, worldwide and

approximately 4.13 million were sold in the U.S. last year. Ninety percent of the COINTREAU

Products produced are exported, and the U.S. is one of the largest markets for COINTREAU

Products.

       37.     By revenue, COINTREAU is ranked number six in the entire liqueur market,

including every flavor of liqueurs, not just orange.

       38.     In the United States, COINTREAU is the only large brand growing within the

orange liqueurs category with a rate of growth over fiscal year 2020/2021 of 24%.

       39.     As a result of the long and continued use of its COINTREAU Marks, and as

evidenced by its market position, Plaintiffs’ parent company Rémy Cointreau is considered one

of the premier manufacturers of orange liqueur worldwide and the COINTREAU Mark has come

to represent high quality, integrity, authenticity and goodwill not only in the United States but

around the world, and is associated exclusively with Plaintiffs and their parent and affiliates.

                              The Fame of the COINTREAU Mark

       40.     The COINTREAU Mark is famous in the United States, and indeed, throughout

the world as a result of the extensive advertising, promotion and sales of COINTREAU-branded

orange liqueur over its more than 170 year history.




                                                 10
       41.     Plaintiffs have advertised the COINTREAU Products in the United States

through, among other channels, television, print, the internet, social media sites, in-person

events, and the Cointreau US website (www.cointreau.com).

       42.     For each of the past three years Plaintiff Cointreau US has spent an average of

fifteen million dollars annually in the United States to promote COINTREAU Products.

       43.     Sales of COINTREAU Products in the United States attest to the success of

Plaintiffs’ marketing efforts. For each of the past five years, in the United States alone, Plaintiff

Cointreau US has earned in excess of 50 million dollars from sales of the COINTREAU

Products, and a total of nearly 300 million dollars over that period.

       44.     Also evidencing the fame and brand recognition of the COINTREAU Mark,

COINTREAU Products have received the largest number of industry awards for orange liqueur

both worldwide and in the United States. Over the history of the COINTREAU brand,

COINTREAU Products have received over 300 awards for product excellence.

       45.     Furthermore, COINTREAU Products regularly receive unsolicited press coverage

in various media sources across the United States, further demonstrating the fame of the

COINTREAU Mark. Attached hereto as Exhibit L are examples of more than five hundred

articles, publications, and programs in which COINTREAU Products received unsolicited

recognition and accolades during the first six months of 2021, in publications and programs such

as ABC News, Esquire, Cosmopolitan, Mashed, and Food & Wine.

       46.     The volume and frequency of the appearance of the COINTREAU Mark in

advertising in a variety of media demonstrate the worldwide recognition of the COINTREAU

Mark. Attached hereto as Exhibit M is a media coverage summary showing the variety of

publications and programs that published material advertising COINTREAU Products in the



                                                 11
United States in just the first half of the 2020-2021 financial year, through such publications and

channels as Bon Appetit, Food Network, Esquire, and Instagram.

       47.       As an example of the extensive marketing investment and success by the

Plaintiffs, a single marketing campaign oriented around the 2021 Super Bowl resulted in over

twelve million television impressions, over 20,000 social media mentions, and dozens of media

mentions of the campaign and the COINTREAU Mark. A report on the 2021 Super Bowl

campaign and its enormous success and reach is attached hereto as Exhibit N.

       48.       As set forth in the spreadsheets and reports of Exhibits L, M, and N media

impressions featuring the COINTREAU Mark (the number of times online content is displayed),

both unsolicited and paid, are well into the hundreds of millions per year.

       49.       As a result of Plaintiffs’ expenditures of millions of dollars to promote the

COINTREAU Products and the COINTREAU MARK, and the success the COINTREAU

Products have enjoyed as evidenced by the tens of millions of dollars in sales of in the United

States, the COINTREAU Mark is distinctive and has become well known, indeed famous, to the

trade and members of the purchasing public, and has established substantial goodwill such that

the public associates and identifies products bearing the COINTREAU Mark as coming from a

single source.

                                   Defendants’ Wrongful Conduct

       50.       Upon information and belief, Defendants have transported, distributed, advertised,

marketed, offered for sale, and/or sold products infringing on the COINTREAU Mark.

       51.       Defendant Canopy US markets and sells a cannabis-infused carbonated beverage

containing cannabidiol (“CBD”) (the “Quatreau Product”) under the QUATREAU Mark. A




                                                  12
screenshot of Defendant Canopy US’s webpage promoting the QUATREAU Product is attached

hereto as Exhibit O.

       52.       Upon information and belief, the QUATREAU Product is sold in four flavors,

Ginger-Lime, Blueberry-Açai, Cucumber-Mint, and Passionfruit-Guava, and is essentially

carbonated water with added hemp concentrate (which contains CBD), flavors, and

preservatives.

       53.       Upon information and belief, Defendant Canopy US markets and sells the

QUATREAU Product in, at a minimum, the states of Alabama, Arizona, Arkansas, Colorado,

Connecticut, Delaware, Florida, Illinois, Indiana, Iowa, Kansas, Kentucky, Maine, Missouri,

Nebraska, Nevada, New Jersey, New Mexico, North Dakota, New York, Ohio, Oklahoma,

Oregon, Pennsylvania, Rhode Island, South Dakota, Tennessee, Texas, Vermont, Virginia,

Wisconsin, Wyoming, A screenshot of Defendant Canopy US’s website stating the states in

which it sells the QUATREAU Product is attached hereto as Exhibit P.

       54.       As stated on Defendant Canopy US’s own website, the QUATREAU Mark is to

be pronounced “KWA-TRO,” which differs from the pronunciation of the COINTREAU Mark

(“KWAN-TRO”) only in that it lacks the internal “N” sound. See Exhibit N. Furthermore, the

QUATREAU Mark also adopts the French word ending “EAU”, identical to that of

COINTREAU. Given the rarity of this three-vowel word ending in English orthography,

consumers are likely to focus on this common aspect of the marks. The impact is even further

enhanced by the fact that the final five letters in each mark are also identical, being “TREAU”.

       55.       As such, the QUATREAU Mark is so aurally indistinguishable from the

COINTREAU Mark that it will cause confusion in the marketplace and dilute, by blurring, the

distinctiveness of the famous COINTREAU Mark. This is particularly true when a patron calls



                                                13
out the name(s) KWANTRO or KWATRO to a bartender or server at a restaurant, bar or

lounge,; because the marks sound so similar, confusion is inevitable.

       56.     The QUATREAU Product is distributed by an alcohol distributor, travels through

the same channels of trade as the COINTREAU Product, and is sold in many of the same retail

outlets as the COINTREAU Products, including, without limitation, off-premise (liquor stores,

grocery stores, package stores) and on-premise (bars, restaurants, casinos, clubs, etc.) retail

outlets. See Defendants’ press release at https://www.canopygrowth.com/investors/news-

releases/canopy-growth-signs-u-s-distribution-agreement-with-southern-glazers-wine-spirits-for-

cbd-beverage-portfolio/, a copy of which is appended hereto as Exhibit Q.

       57.     Indeed, Defendants have publicly stated they intend to distribute the

QUATREAU Product in “on-premise places like bars, restaurants and casinos,” channels of trade

through which the COINTREAU Product is sold, and in which the nearly identical aural

impressions of COINTREAU and QUATREAU are most likely to cause confusion or mistake

among consumers. See the article entitled “Southern Glazer’s to Distribute Canopy Growth

CBD Beverages in the US” from Wine & Spirits Daily, a copy of which is appended hereto as

Exhibit R.

       58.     Upon information and belief, Defendants intend to add THC to their

QUATREAU Products if and when the sale of THC-containing products is no longer illegal

under federal law.

       59.     As noted, alcoholic beverages and nonalcoholic beverages, including CBD-

infused nonalcoholic beverages, often originate from a single source. See Exhibit E.

       60.     Upon information and belief, THC-infused beverages are even more closely

related to alcoholic beverages than nonalcoholic beverages, including CBD-infused nonalcoholic



                                                 14
beverages, because THC-infused beverages are intoxicating and often consumed for those effects

just as alcoholic beverages are.

       61.      Defendant Canopy CA is the owner of record of U.S. Trademark Application

Serial Number 88/279,427 for QUATREAU and U.S. Trademark Application Serial Number



90/499,313 for QUATREAU and Design                      , both in connection with “Beers; Non-

alcoholic beer flavored beverages; coffee flavored soft drinks; Non-alcoholic beverages

containing fruit juices; Semi-frozen carbonated beverages; Mineral and aerated waters

beverages; Aerated mineral waters; Soft drinks; Fruit juices and fruit drinks; Carbonated non-

alcoholic drinks; Syrups used in the preparation of soft drinks; Non-alcoholic cider; Soft drinks,

namely, carbonated soft drinks, low calorie soft drinks, non-carbonated soft drinks, all being

infused with herbs; Non-alcoholic beverages flavored with tea” in Class 32 (together, the

“QUATREAU Applications”).

       62.      Defendants are not licensed or authorized by Plaintiffs to use or incorporate the

COINTREAU Mark or any mark similar thereto on any of Defendants’ products.

       63.      Defendants were not licensed or authorized by Plaintiffs to file the QUATREAU

Applications.

       64.      Defendants’ use of the QUATREAU Mark commenced well after Plaintiff’s use

and extensive worldwide advertising of the COINTREAU Mark.

       65.      The continued offering for sale and sale of infringing goods by Defendants will

lead to confusion as to the source between Defendants’ product and genuine COINTREAU

brand liqueurs. Additionally, such actions will dilute the distinctiveness of the COINTREAU

Mark by blurring consumers’ exclusive association of that mark with Plaintiff and will tarnish



                                                 15
the COINTREAU Mark’s reputation both in the trade and with the purchasing public because the

QUATREAU Product is less expensive and a cannabis, rather than alcohol, product.

       66.       Defendants have caused these infringing products to enter into commerce or to be

transported or used in commerce.

                                   V.      CAUSES OF ACTION

                                              COUNT I

                          Violation of Section 32(1) of the Lanham Act
                                     (Against All Defendants)

       67.       Plaintiffs repeat and incorporate each by reference each of the preceding

paragraphs as if fully set forth herein.

       68.       Defendants’ distribution, advertisement, offering for sale, and sale of products

bearing the QUATREAU Mark has caused and is likely to continue to cause confusion, to cause

mistake, or to deceive, in violation of Section 32(1) of the Lanham Act (15 U.S.C. § 1114(1)).

       69.       Defendants’ use of the QUATREAU Mark commenced well after Plaintiffs’ use

and extensive worldwide advertising of the COINTREAU Mark.

       70.       The word QUATREAU, particularly as pronounced according to Defendants, is

so similar to COINTREAU in sound and aural impression that it will cause confusion in the

marketplace.

       71.       Defendants’ QUATREAU Product is closely related to Plaintiffs’ COINTREAU

Products, and, indeed, infused sparkling waters and alcoholic beverages often originate from a

single source.

       72.       Upon information and belief, Defendants intend their QUATREAU Product to

eventually contain THC, thereby relating it even more closely to Plaintiff’s COINTREAU

Products.

                                                  16
       73.     Defendants’ QUATREAU Product travels through the same channels of trade and

often the same distributor as Plaintiffs’ COINTREAU Products. In particular, both Plaintiff’s

and Defendants’ products are distributed through a “three-tier system.” The three tiers are: (1)

importers or producers; (2) distributors; and (3) retailers.

       74.     Upon information and belief, the activities of the Defendants in selling the

infringing QUATREAU Product have been done with the express intention of confusing,

misleading, and deceiving purchasers and members of the public into believing they are purchasing

COINTREAU Products.

       75.     Upon information and belief, Defendants’ activities were committed willfully,

knowingly, maliciously, and in conscious disregard of Plaintiffs’ legal rights.

       76.     Plaintiffs have no adequate remedy at law. Defendants’ conduct has caused, and,

if not enjoined, will continue to cause immediate and irreparable damage to Plaintiffs’ trademark

rights, business, reputation, and goodwill in a manner that cannot be adequately calculated or

compensated in money damages alone.

       77.     Due to Defendants’ violations of the Lanham Act, Plaintiffs are entitled to

injunctive relief, actual, compensatory and punitive damages in an amount to be determined at

trial, attorneys’ fees, costs and disbursements.

                                             COUNT II

                          Violation of Section 43(a) of the Lanham Act
                                    (Against All Defendants)

       78.     Plaintiffs repeat and incorporate each by reference each of the preceding

paragraphs as if fully set forth herein.

       79.     Section 43(a)(1) of the federal Lanham Act provides:




                                                   17
               Any person who, on or in connection with any goods or services, or any
               container for goods, uses in commerce any word, term, name, symbol, or
               device, or any combination thereof, or any false designation of origin,
               false or misleading description of fact or false or misleading representation
               of fact, which — (A) is likely to cause confusion, or to cause mistake, or
               to deceive as to the affiliation, connection, or association of such person
               with another person, or as to the origin, sponsorship, or approval of his or
               her goods, services, or commercial activities by another person, or — (B)
               in commercial advertising or promotion, misrepresents the nature,
               characteristics, qualities, or geographic origin of his or her or another
               person's goods services, or commercial activities, shall be liable in a civil
               action by any person who believes that he or she is or is likely to be
               damaged by such act. 15 U.S.C.A. § 1125(a).


       80.     Defendants’ distribution, advertisement, offering for sale, and sale of the

QUATREAU Product constitute false designations of origin, which are likely to cause confusion,

or to cause mistake, or to deceive as to the affiliation, connection, or association of the

Defendants’ product with COINTREAU, or as to the origin, sponsorship, or approval of the

Defendants’ products by Plaintiffs, in violation of Section 43(a) of the Lanham Act (15 U.S.C. §

1125(a)).

       81.     Upon information and belief, the activities of the Defendants in selling such

infringing products have been done with the express intention of confusing, misleading, and

deceiving purchasers and members of the public into believing they are purchasing

COINTREAU Products.

       82.     Defendants’ actions have continued in spite of the Defendants’ knowledge that

the use of any of Plaintiffs’ trademarks, or any reproductions, counterfeits, copies, or colorable

imitations of such trademarks, is in violation of Plaintiffs’ rights.

       83.     Upon information and belief, Defendants’ actions were committed willfully,

knowingly, maliciously, and in conscious disregard of Plaintiffs’ legal rights.




                                                  18
       84.       Plaintiffs have no adequate remedy at law. Defendants’ conduct has caused, and,

if not enjoined, will continue to cause immediate and irreparable damage to Plaintiffs’ trademark

rights, business, reputation, and goodwill in a manner that cannot be adequately calculated or

compensated in money damages alone.

       85.       Due to Defendants’ violations of the Lanham Act, Plaintiffs are entitled to

injunctive relief, actual, compensatory and punitive damages in an amount to be determined at

trial, attorneys’ fees, costs and disbursements.

                                            COUNT III
           Violation of the Section 43(c) Lanham Act (Federal Trademark Dilution Act)
                                      (Against All Defendants)

       86.       Plaintiffs repeat and incorporate each by reference each of the preceding

paragraphs as if fully set forth herein.

       87.       Section 43(c) of Lanham Act, the Federal Trademark Dilution Act, as amended,

provides that “the owner of a famous mark that is distinctive, inherently or through acquired

distinctiveness, shall be entitled to an injunction against another person who, at any time after the

owner’s mark has become famous, commences use of a mark or trade name in commerce that is

likely to cause dilution by blurring or dilution by tarnishment of the famous mark, regardless of

the presence or absence of actual or likely confusion, of competition, or of actual economic

injury.”

       88.       The COINTREAU Mark is famous and known worldwide and throughout the

United States.

       89.       The COINTREAU Mark has been in use for over 150 years and became

distinctive and famous well before Defendants’ wrongful acts alleged herein.




                                                   19
       90.     Defendants’ use of the QUATREAU mark is likely to cause dilution by blurring

the exclusive association consumers have when exposed to the COINTREAU Mark, that is,

consumer identification of the COINTREAU Marks as originating from a single source.

       91.     Therefore, Defendants’ use of the QUATREAU mark is likely to blur the

distinctiveness of the COINTREAU Mark.

       92.     Plaintiffs have no adequate remedy at law. Defendants’ conduct has caused, and,

if not enjoined, will continue to cause immediate and irreparable damage to Plaintiffs’ trademark

rights, business, reputation, and goodwill in a manner that cannot be adequately calculated or

compensated in money damages alone.

       93.     Due to Defendants’ violations of the Federal Trademark Dilution Act, Plaintiffs

are entitled to injunctive relief, actual, compensatory and punitive damages in an amount to be

determined at trial, attorneys’ fees, costs and disbursements.

                                           COUNT IV

               Declaration Denying U.S. Trademark Application or Directing
                     Defendant Canopy US to Abandon with Prejudice
          U.S. Trademark Application Serial Number 88/279,427 for QUATREAU
                             (Against Defendant Canopy CA)

       94.     Plaintiffs repeat and incorporate each by reference each of the preceding

paragraphs as if fully set forth herein.

       95.     The QUATREAU Mark is so similar in pronunciation and aural impression to the

COINTREAU Mark that use of the QUATREAU Mark is likely to cause confusion or mistake or

deceive consumers as to whether Plaintiffs are affiliated with, sponsor, or endorse the sale of the

QUATREAU Product.




                                                20
       96.     The registrability of the QUATREAU Mark is directly related to the subject

matter of this action, namely the trademark infringement and dilution of the COINTREAU Mark

by the QUATREAU Mark.

       97.     The COINTREAU Mark is the subject of multiple U.S. trademark registrations.

       98.     Accordingly, under 15 U.S.C. § 1119, and its other authority, this Court should

deny U.S. Trademark Application Serial Number 88/7279,427. Alternatively, this Court should

direct Defendant Canopy CA to abandon, with prejudice, Serial Number 88/7279,427.

       99.     Additionally, this Court should enjoin Defendants, their successors, privies and

assigns, and any person or entity acting on their behalf or in concert with one or both of them

from filing any application with the U.S. Trademark Office for the QUATREAU Mark or any

mark similar thereto.

                                            COUNT V

             Declaration Denying U.S. Trademark Application or Directing
                   Defendant Canopy US to Abandon with Prejudice
   U.S. Trademark Application Serial Number 90/499,313 for QUATREAU and Design
                           (Against Defendant Canopy CA)

       100.    Plaintiffs repeat and incorporate each by reference each of the preceding

paragraphs as if fully set forth herein.

       101.    The QUATREAU Mark is so similar in pronunciation and aural impression to the

COINTREAU Mark that use of the QUATREAU Mark is likely to cause confusion or mistake or

deceive consumers as to whether Plaintiffs are affiliated with, sponsor, or endorse the sale of the

QUATREAU Product.

       102.    The registrability of QUATREAU and Design mark is directly related to the

subject matter of this action, namely the trademark infringement and dilution of the




                                                21
COINTREAU Mark by the literal portion of the QUATREAU and Design mark, namely the

QUATREAU Mark.

        103.    The COINTREAU Mark is the subject of multiple U.S. trademark registrations.

        104.    Accordingly, under 15 U.S.C. § 1119, and its other authority, this Court should

deny U.S. Trademark Application Serial Number 90/499,313. Alternatively, this Court should

direct Defendant Canopy CA to abandon, with prejudice, Serial Number 90/499,313.

        105.    Additionally, this Court should enjoin Defendants, their successors, privies and

assigns, and any person or entity acting on their behalf or in concert with one or both of them

from filing any application with the U.S. Trademark Office for the QUATREAU and Design

mark that is the subject of U.S. Trademark Application Serial Number 90/499,313 or any mark

similar thereto.

                                           COUNT VI

                           Common Law Trademark Infringement
                      and Unfair Competition Claim Under New York Law
                                   (Against All Defendants)

        106.    Plaintiffs repeat and incorporate by reference each of the preceding paragraphs as

if fully set forth herein.

        107.    Plaintiffs’ COINTREAU Mark is a valid and legally protectable mark and is used

in commerce in connection with Plaintiffs’ orange liqueur products.

        108.    There is a likelihood of confusion arising from Defendants’ use of the QUATREAU

Mark for CBD-infused soft drinks.

        109.    Defendants’ use of the QUATREAU Mark constitutes common law trademark

infringement and unfair competition, in violation of New York law.




                                                22
                                           COUNT VII

          Injury to Business Reputation; Dilution under N.Y. Gen. Bus. Law § 360-l
                                  (Against All Defendants)

        110.    Plaintiffs repeat and incorporate by reference each of the preceding paragraphs as

if fully set forth herein.

        111.    The COINTREAU Mark has acquired distinctiveness.

        112.    The QUATREAU Mark is substantially similar to the COINTREAU MARK in

aural impression.

        113.    Defendants’ imitation and/or use of the QUATREAU Mark has injured and, unless

enjoined, is likely to continue to injure Plaintiffs’ business reputation and/or likely to dilute the

distinctive quality of the COINTREAU Mark in violation of Section 360-l of the New York

General Business Law.

        114.    Plaintiffs have no adequate remedy at law. Defendants’ conduct has caused, and if

not enjoined, will continue to cause immediate and irreparable damage to Plaintiffs’ trademark

rights, business, reputation, and goodwill in a manner that cannot be adequately calculated

or compensated in money damages alone.

        115.    Due to Defendant’s violations of New York law, Plaintiffs are entitled to injunctive

and equitable relief.


                                 VI.    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray for the following relief:
        A.      A judgment entered in favor of Plaintiffs on its claims that each of Defendants

Canopy US and Canopy CA have infringed and diluted Plaintiff’s COINTREAU Mark;

        B.      A permanent injunction restraining the Defendants, their successors, privies and

assigns, and any person or entity acting on their behalf or in concert with one or both of them from:

                                                 23
               (i)     Directly or indirectly infringing Plaintiffs’ registered or
                       common-law trademarks for the COINTREAU Mark in
                       any manner, including but not limited to, manufacturing,
                       distributing, advertising, selling, or offering for sale any
                       products that infringe the COINTREAU Mark; and

               (ii)    Using the COINTREAU Mark or any reproduction,
                       counterfeit, copy, or colorable imitation of such mark in
                       connection with the manufacture, distribution, advertising,
                       display, marketing, sale, offering for sale, or other use of
                       any product; and

               (iii)   Using any word, term, name, symbol, or device, or any
                       combination thereof, on any product or its packaging or
                       labeling or using any false designation of origin, false, or
                       misleading description of fact, or false or misleading
                       representation of fact, which is likely to cause confusion, or
                       to cause mistake or to deceive as to the affiliation,
                       connection, or association of a defendant with Plaintiffs or
                       as to the origin, sponsorship, or approval of a defendant’s
                       goods by Plaintiffs; and

       C.      An Order directing the U.S. Trademark Office to refuse, or Defendant Canopy

CA to abandon with prejudice, U.S. Trademark Application Serial Nos. 88/7279,427 and

90/499,313 and directing Defendants, their successors, privies and assigns, and any person or

entity acting on their behalf or in concert with one or both of them, to refrain from filing any new

U.S. trademark applications for the QUATREAU Mark or any mark similar thereto or to the

COINTREAU Mark;

       D.      An accounting of Defendants’ profits realized in connection with the sale of

infringing products, and an award in such amount to Plaintiffs; and

       E.      An award to Plaintiffs of exemplary damages; and

       F.      An Order deeming this case an exceptional case pursuant to 15 U.S.C. § 1117(a)

and that Defendants be deemed liable for and be ordered to pay Plaintiffs, in addition to the




                                                 24
aforesaid damages, Plaintiffs’ costs and attorneys’ fees, and that the amount of actual damages

be trebled; and

        G.        Such other and further relief as the Court may deem just and necessary.


                                          JURY DEMAND


        Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs hereby demand a trial by a jury on all issues

so triable.

                                        Respectfully submitted,

                                        /jeanne hamburg/
                                        Jeanne Hamburg
                                        jhamburg@norrislaw.com

                                        Bruce S. Londa
                                        bslonda@norris-law.com

                                        David H. Siegel
                                        dsiegel@norris-law.com

                                        NORRIS MCLAUGHLIN, P.A.
                                        7 Times Square, 21st Floor
                                        New York, NY 10036
                                        212-808-0700

                                        ATTORNEYS FOR PLAINTIFFS
                                        COINTREAU CORPORATION AND
                                        COINTREAU SAS




                                                  25
